Citation Nr: 0606179	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1967 
to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).  A December 2003 
rating decision granted entitlement to service connection for 
erectile dysfunction, secondary to service-connected diabetes 
mellitus type II, and assigned a noncompensable evaluation 
effective June 10, 2003, the date the claim was received at 
VA.  The veteran timely appealed.


FINDING OF FACT

The veteran's impotence is manifested by sexual dysfunction 
without deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected erectile dysfunction have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2003, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish entitlement to 
service connection.  It has been determined by VA's Office of 
the General Counsel that, when a claim is granted and the 
veteran submits a notice of disagreement as to a "downstream 
element" of such claim, such as an assigned rating, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the 
secondary claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  

Additionally, in January 2004, a letter was sent to the 
appellant by the RO in which he was informed of the 
requirements needed to establish an increased evaluation.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  No private medical evidence was subsequently added 
to the claims file.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  Based on this 
record, the Board finds that the VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in July 2003.  The Board concludes that there is 
sufficient medical evidence on file on which to make a 
decision on the issue addressed herein.  The veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  The Board additionally finds that VA 
has complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Laws And Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
left knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

The veteran's service-connected erectile dysfunction is 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  
According to the Schedule, a 20 percent evaluation is 
assigned for deformity of the penis with loss of erectile 
power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Where the Schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2005).

Analysis

As noted above, a December 2003 rating decision granted 
entitlement to service connection for erectile dysfunction 
and assigned a noncompensable evaluation; this rating 
decision also granted entitlement to special monthly 
compensation based on loss of use of a creative organ 
effective June 10, 2003.  

To warrant a compensable evaluation for erectile dysfunction 
under Diagnostic Code 7522, evidence of a deformity of the 
penis with loss of erectile power is required.  In this case, 
VA examination in July 2003 reported that he could not 
achieve and maintain an erection, and therefore vaginal 
penetration with ejaculation was not possible.  He received 
oral medication, injections, and a patch for his impotence.  
The physical examination did not reveal any deformity of the 
penis or testicles; impotence was diagnosed.  VA treatment 
records dated from July 2002 to December 2003, do not show 
evidence of penile deformity.  As there is no evidence of 
deformity of the penis, an initial compensable rating for the 
veteran's erectile dysfunction is not warranted under the 
applicable diagnostic code.  

The medical evidence on file does not show removal of half or 
more of the penis or removal of the glans.  Therefore, a 
compensable evaluation is not warranted under another 
diagnostic code for disability of the penis.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7520, 7521 (2005).  

The award letter to the veteran outlining the December 2003 
rating decision indicated that the veteran would receive 
$188.00 per month from December 2003 forward.  38 U.S.C. § 
1114(a) states that "if and while the disability is rated 10 
percent the monthly compensation shall be $106.00."  See 
38 U.S.C.A. § 1114 (West 2002 & Supp. 2005).  38 U.S.C. § 
1114(k) states that "if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organ the rate of 
compensation therefore shall be $82.00 per month."  Id.  When 
added together, these amounts total $188.00, the amount the 
veteran received for both diabetes mellitus and for loss of a 
creative organ.  Currently, the veteran's service-connected 
diabetes mellitus is rated as 20 percent disabling.  38 
U.S.C. § 1114(b) states that "if and while the disability is 
rated 20 percent the monthly compensation shall be $205.00."  
Id.  Therefore, when the current amounts for diabetes 
mellitus and special monthly compensation for the loss of a 
creative organ are added together, these amounts total 
$287.00, the amount the veteran receives for both diabetes 
mellitus and for loss of a creative organ.  So the fact that 
the veteran is impotent has been accounted for in his 
compensation award by means of the special monthly 
compensation he receives.  While the veteran contends this 
amount is inadequate given his disability, this is the amount 
provided for by statute and regulation.

Based on the evidence of record, the disability picture for 
the veteran's service-connected erectile dysfunction does not 
meet the criteria for an initial evaluation of 20 percent at 
anytime from June 10, 2003; therefore, an initial compensable 
schedular rating is not warranted.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522; see also Fenderson v. West, 12 Vet. 
App. 119 (1999).

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  A compensable 
rating is provided for certain manifestations of the service-
connected erectile dysfunction but the medical evidence 
reflects that those manifestations are not present in this 
case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The current medical evidence does not 
show that the service-connected disability "markedly" 
interferes with employment.  The evidence also does not show 
that the veteran has been frequently hospitalized due to this 
service-connected disability.  Accordingly, the RO's failure 
to consider or to document its consideration of this section 
was not prejudicial to the veteran.  

As the medical evidence of record does not show the criteria 
for a 20 percent evaluation have been met, the preponderance 
of the evidence is against the veteran's claim, and the 
doctrine of reasonable doubt is not for application with 
respect to the issue of entitlement to an initial compensable 
evaluation for the veteran's service-connected erectile 
dysfunction.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.



____________________________________________
JOY A. MDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


